Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on February 25, 2021 and the amendments to the claims filed on November 8, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-12, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 2, 4-12, and 14-21 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 11 as the claim that represents the claimed invention for analysis and is similar to independent device Claim 1 and product Claim 21.  Claim 11 recites the limitations of receiving an index comprising index holdings and characteristics from an index; automatically projecting the index from a current time period to a future time period as a target index providing a proforma benchmark characterizing a future state of the index holdings, the target index projected based on expected future events impacting the index, the target index comprising: a list of projected constituents, characteristics defining each of the constituents and a weighting of each of the constituents within the target index; automatically predicting, using a machine learning model, a liquidity score associated with each of the constituents, the liquidity score for a particular constituent based on prior liquidity scores for other constituents in a past time period based on a degree of overlap with similar characteristics to the characteristics of the particular constituent, wherein the similar characteristics comprise at least one of: duration, sector, coupon, and time to maturity; and in response to the target index and the liquidity score considered along with a set of pre-defined constraints for desired portfolio characteristics, generating, in real-time on a user interface (UI), an optimized portfolio providing an optimized set of constituents with associated weighting tracking the target index, wherein the optimized portfolio minimizes tracking error to the target index by having a constraint function related to the characteristics for each of the constituents and a penalty function related to the liquidity score of each of the constituents.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Generating a portfolio recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computing device and server in Claims 1, 11, and 21, is just applying generic computer components to the recited abstract limitations.  The analytics module, proforma benchmark module, and optimizer module of claims 1, 11, and 21 appears to just be software.  Claims 1 and 21 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, computing device and server in Claims 1, 11, and 21. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0026, 0072] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 11, and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2, 4-10, 12, and 14-20 further define the abstract idea that is present in their respective independent claims 1, 11, and 21 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-10, 12, and 14-20 are directed to an abstract idea.  Thus, the claims 1, 2, 4-12, and 14-21 are not patent-eligible.

Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record, that the claims as amended now set forth specific computing components (Remarks, pages 10-14) are acknowledged however they are not persuasive.  The computing device and server in Claims 1, 11, and 21, is just applying generic computer components to the recited abstract limitations.  The analytics module, proforma benchmark module, and optimizer module of claims 1, 11, and 21 appears to just be software.  The claims do not set forth specific computing components but rather generic computing components. Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments citing Ex Parte Ravenel, Appeal No. 2016-003604 (PTAB Apr. 1, 2016) (Remarks, pages 13-14) are acknowledged, however PTAB decisions do not represent Office Policy. PTAB decisions are not precedential and therefore, arguing PTAB decisions is not persuasive. Furthermore, PTAB decisions are specific to the fact pattern of the particular case and are therefore not applicable to the other applications.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
12/2/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693